          Case 7:19-cr-00550-NSR Document 25 Filed 09/18/20 Page 1 of 1




                                                                  September 17, 2020
BY ECF
The Honorable Judge Nelson S. Roman
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601


Re:     United States v. Vania Bell                                                        9/18/2020
        19 Cr. 550 (NSR)

Dear Judge Roman:

         This letter is written on the behalf of Ms.Vania Bell and respectfully requests that this Court
modify Ms. Bell’s bail conditions. Specifically, Ms. Bell requests that the Court allow Ms. Bell to travel
to Lancaster, Pennsylvania on September 18, 2020 and return to her home in New Jersey on September
20, 2020. Ms. Bell is going to Lancaster, Pennsylvania in order to get a service dog for her daughter who
suffers from severe anxiety, depression and ADHD. The adoption of the dog is to assist Ms. Bell’s
daughter with her emotional and mental health.

    On August 1, 2019, Ms. Bell was released on bond. She is currently on pretrial supervision. Her
pretrial service officer, Mr. Winter Pascual and the government have no objection to this travel request.
Thank you for your consideration of this matter.


Respectfully submitted,

/s/
Susanne Brody
Assistant Federal Defender
(914) 428-7133
                                                                The modification request is granted on consent of the
cc: Margery Beth Feizing, AUSA                                  Government and Pretrial Services as set forth above.
   Vladislav Vainberg, AUSA                                     The Clerk of the Court is respectfully instructed to
   Winter Pascual, USPTSO                                       terminate the motion at ECF No. 24.
   Ms. Vania Bell

                                                     Dated: 9/18/2020
                                                     White Plains, NY
